Case 1:20-cv-24229-BB Document 12 Entered on FLSD Docket 11/25/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 20-cv-24229-BLOOM

 WILLIE DISHON OBADIAH,

        Movant,
 v.

 UNITED STATES OF AMERICA,

       Respondent.
 ________________________________/

                      ORDER ON MOTION FOR RECONSIDERATION

        THIS CAUSE is before the Court upon pro se Movant’s Objections to the Court’s

 November 4, 2020 Denial of Petitioner’s Motion for Discovery, ECF No. [9] (“Motion”), which

 the Court construes as a motion for reconsideration. The Court has carefully considered the

 Motion, the record in this case and the applicable law, and is otherwise fully advised. For the

 reasons that follow, the Motion is denied.

        A motion for reconsideration requests that the Court grant “an extraordinary remedy to be

 employed sparingly.” Burger King Corp. v. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1370

 (S.D. Fla. 2002). A party may not use a motion for reconsideration to “relitigate old matters, raise

 argument or present evidence that could have been raised prior to the entry of judgment.”

 Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (quoting Michael Linet, Inc.

 v. Vill. of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005)). Within this framework, however,

 a court may grant reconsideration when there is (1) an intervening change in controlling law, (2)

 the availability of new evidence, or (3) the need to correct clear error or prevent manifest injustice.

 Hood v. Perdue, 300 F. App’x. 699, 700 (11th Cir. 2008). Thus, a motion to reconsider is

 “appropriate where, for example, the Court has patently misunderstood a party, or has made a
Case 1:20-cv-24229-BB Document 12 Entered on FLSD Docket 11/25/2020 Page 2 of 3

                                                                   Case No. 20-cv-24229-BLOOM


 decision outside the adversarial issues presented to the Court by the parties or has made an error

 not of reasoning but of apprehension.” Kapila v. Grant Thornton, LLP, No. 14-61194-CIV, 2017

 WL 3638199, at *1 (S.D. Fla. Aug. 23, 2017) (quoting Z.K. Marine Inc. v. M/V Archigetis, 808 F.

 Supp. 1561, 1563 (S.D. Fla. 1992) (internal quotation marks omitted). A motion for

 reconsideration “is not an opportunity for the moving party . . . to instruct the court on how the

 court ‘could have done it better’ the first time.” Hood, 300 F. App’x at 700 (citation omitted).

        Upon review, the Motion must be denied because Movant fails to set forth any ground

 warranting reconsideration. The Motion amounts to no more than disagreement with the Court’s

 reasoning and ultimate conclusions in its previous Order, ECF No. [8], which is not a proper basis

 for reconsideration. See Z.K. Marine Inc, 808 F. Supp. at 1563 (“It is an improper use of the motion

 to reconsider to ask the Court to rethink what the Court already though through—rightly or

 wrongly.”) (citation and alterations omitted); see also Roggio v. United States, 2013 WL

 11320226, at *1 (S.D. Fla. July 30, 2013) (“[W]hen there is mere disagreement with a prior order,

 reconsideration is a waste of judicial time and resources and should not be granted.”) (internal

 citation and quotations omitted). Movant raises the same arguments as in his previous Request for

 Discovery to Further Demonstrate His 28 U.S.C. § 2255 Motion to Vacate Judgment and Sentence,

 ECF No. [7] (“Request”). Movant’s request regards his need for the requested discovery materials,

 which argument the Court has already rejected at this juncture. See ECF No. [8]. As the Court

 noted in that Order, the Court denied Movant’s Request “without prejudice to the Movant filing a

 motion for discovery upon a sufficient showing of good cause.” Id. at 3.

        Accordingly, Plaintiff’s Motion, ECF No. [9], is DENIED.




                                                  2
Case 1:20-cv-24229-BB Document 12 Entered on FLSD Docket 11/25/2020 Page 3 of 3

                                                       Case No. 20-cv-24229-BLOOM


        DONE AND ORDERED in Chambers at Miami, Florida, on November 24, 2020.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Willie Dishon Obadiah, pro se
 34872-058
 Miami FDC
 Federal Detention Center
 Inmate Mail/Parcels
 Post Office Box 019120
 Miami, Florida 33101




                                         3
